Title: From George Washington to Brigadier General David Forman, 22 July 1777
From: Washington, George
To: Forman, David



Sir
Head Quarters Clove [N.Y.] 22d July 1777

All our accounts agree that the greatest part of the Fleet have gone from the Narrows down to the Hook, but whether they have gone out to Sea we cannot discover. You will therefore please to send me word whether they yet lay at the Hook or have gone out. If you send your dispatches across by South Amboy to Colo. Moylan he will forward them to me. If the fleet have sailed & their Course discovered be pleased to be very particular in mentioning of it. I am Sir Your most obt Servt

Go: Washington

